UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8148


TOBY OFIELD LOVE,

                  Petitioner - Appellant,

             v.

RICK ANDERSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:08-cv-00239-NCT-RAE)


Submitted:    February 19, 2009             Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Toby Ofield Love, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant   Attorney  General,   Mary  Carla   Hollis,   Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Toby Ofield Love seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability            will      not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2006).           A   prisoner       satisfies          this

standard    by     demonstrating        that       reasonable        jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district         court        is    likewise           debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).       We    have    independently           reviewed       the

record     and    conclude       that    Love       has   not    made        the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court       and    argument         would    not    aid    the

decisional process.

                                                                                    DISMISSED



                                              2